Exhibit News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Lorus Therapeutics Files Final Prospectus for Rights Offering to Shareholders TORONTO, June 27 /CNW/ - Lorus Therapeutics Inc. (TSX: LOR, AMEX: LRP) ("Lorus" or the "Corporation"), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today announced that it has received a receipt for a final short form prospectus in relation to the previously announced filing of a preliminary prospectus in each of the provinces of Canada in connection with a distribution to its shareholders in eligible jurisdictions outside the United States of rights exercisable for units of the Corporation (the "Rights Offering"). Under the Rights Offering, holders of common shares of the Corporation as of July 9, 2008 (the "Record Date") will receive one right for each common share held as of the Record Date. Each four (4) rights will entitle the holder thereof to purchase a unit of the Corporation ("Unit"). Each Unit consists of one common share of the Corporation and a one-half warrant to purchase additional common shares of the Corporation until 2010. Rights may be exercised until 5:00 P.M. on August 7, 2008 ("Expiry Date"). The subscription price of $0.13 per Unit represents a discount of 7% to the weighted average closing price of the Corporation's shares for the five trading days immediately prior to filing of the final prospectus. If all of the rights are exercised, the Corporation will issue an aggregate of 54.4 million common shares for gross proceeds of approximately $7 million. An additional 27.2 million common shares could be issued if all warrants are exercised. The Corporation expects to use the net proceeds from the offering to fund research and development activities and for general working capital purposes. Each full warrant is exercisable for the purchase of one common share at a price of $0.18 for a period of up to 24 months from the Expiry Date. Rights will commence trading on the TSX on July 7, 2008 under the symbol "LOR.RT" and the common shares will commence trading on the TSX and AMEX immediately following the Expiry Date. Trading of the Rights will continue until noon (Toronto time) on the Expiry Date. The final prospectus will be mailed to all shareholders, and certificates representing the Rights (the "Certificates") will be mailed to all registered shareholders located in each of the provinces of Canada and Germany (collectively the "Eligible Jurisdictions") following the Record Date. Subject to certain exceptions, Certificates will not be mailed to registered shareholders located outside of the Eligible Jurisdictions. Such shareholders will not be permitted to exercise their Rights and in certain cases the rights agent engaged by the Company will attempt to sell such Rights on behalf of the relevant class of shareholders. Shareholders should consult the final prospectus and their financial advisors to determine their rights and entitlements under the Rights Offering. Holders of rights who fully exercise their rights under the basic subscription privilege will be entitled to subscribe pro rata for additional Units, if available, that were not subscribed for initially on or before the Expiry Date. Registered shareholders wishing to exercise their rights must forward their completed Certificate along with the applicable funds to Computershare Investor Services Inc. by the Expiry Date. Beneficial shareholders should contact their broker. Shareholders requiring additional information may refer to a copy of the final short form prospectus available on SEDAR at www.sedar.com. Information for United States Shareholders This news release does not constitute an offer to sell or the solicitation of an offer to buy and of these securities in the United States.
